Citation Nr: 1524912	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  07-34 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for plantar fibromatosis of the left foot (hereinafter "left foot condition").  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1970 and from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from
September 2006 and April 2008 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2006 rating decision found new and material evidence had not been submitted to reopen a claim of entitlement to service connection for residuals of a left ankle injury and the April 2008 rating decision denied entitlement to service connection for plantar fibromatosis of the left foot.

The Veteran testified at Board hearings at the RO in November 2009, November 2010 and March 2015.  The transcripts have been associated with the file.

The issues were previously remanded by the Board in January 2010, June 2012 and October 2014 for additional development.  The issues have since returned to the Board.

The Board notes that additional evidence was associated with the claims file after the most recent SSOC was issued with respect to the issues on appeal.  However, as this evidence essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claims as done below.

The issue of entitlement to service connection for a left foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed left ankle condition is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

July 2006 and February 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  A negative response was received from Social Security Administration (SSA) and the Veteran clarified during his March 2015 Board hearing that he was not in receipt of disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

A VA examination was provided in April 2010.  The 2010 medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinion provided.  Based on the foregoing, the examiner concluded that the Veteran's left ankle disability was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

With respect to the Board hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.

The Board also notes that during the March 2015 hearing, the Veteran was advised that the AVLJ before whom he testified was not available to participate in the adjudication of his appeal.  He specifically waived that AVLJ's participation in the processing of his appeal and agreed that the undersigned AVLJ would adjudicate his appeal.

Furthermore, the RO/AMC substantially complied with the January 2010, June 2012 and October 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Service connection

The Veteran asserts entitlement to service connection for a left ankle condition.  Specifically, he asserts his condition onset from an injury in-service and has continued since.  See e.g., November 2009 Board hearing, pg. 14, November 2010 Board hearing, pg. 10, March 2015 Board hearing pg, 10, 14.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of degenerative joint disease of the left ankle status post fracture of the distal fibular with adjacent soft tissue swelling.  See April 2010 VA examination report.  

The Veteran testified at a November 2009 Board hearing that he twisted his ankle doing a parachuting land fall while in-service.  He indicated that he was treated with an ace wrap on his foot and returned to active duty.  He noted that he had to train and run on his swollen foot, and that the pain lasted almost two weeks.  He stated that when he hurt his ankle in service it didn't seem to bother him that much but as he got older it seemed to get worse.  He further detailed that he broke his ankle in 1992 but his ankle hurt long before that injury.  

The Veteran's service treatment records (STRs) reflect that he had a swollen left ankle during service.  In January 15, 1976, the Veteran reported his ankle had been hurting for a period of four days.  An associated X-ray was negative.  As such, the Veteran's STRs support an in service injury and the remaining question is whether a there is a link between the Veteran's current condition and service.   

Although the STRs document complaints of a swollen left ankle, they are absent a diagnosis of any left ankle condition.  Notably, the Veteran was found to have normal lower extremities (except foot), spine and other musculoskeletal areas upon exit examination in April 1977.  

A January 1992 VA emergency record documented a left ankle fracture.  An X-ray report indicates an impression of 
a subtle fracture of the distal fibular with adjacent soft tissue swelling.  A healing non-displaced fracture of the distal fibula was noted in March 1992. 

A positive nexus opinion was provided by a private physician's assistant in August 2008.  She noted that the Veteran had been experiencing left ankle pain and swelling that had increased in intensity over the last several months.  She further noted that he reported intermittent swelling with activity.  She indicated that the Veteran provided a copy of a military medical progress note from January 1976, and that he had been seen for the same kind of pain in 1976.  She stated that she would assume that the Veteran has had this ankle problem since being in the armed forces.

The Veteran was afforded a VA examination in April 2010.  He reported that he injured his left ankle doing parachute landing exercises and was treated with an ace bandage and continued regular duty.  He reported that he received no other in-service care and was discharged about a year following the ankle pain visit.  The Veteran indicated that he initially worked at a furniture company post-service and stood eight hours a day until 1981.  He stated that thereafter, he went to work as a pressman and stood twelve hours per day with foot and ankle pain until 1998.  He related that in 1992 he twisted the left ankle and suffered from a "cracked bone" in the lateral foot/ankle.  He stated that he was treated with a cast for six weeks with no return to the pre-injury condition.  He reported no treatment except with over the counter Motrin until he started care at the VA in 1998.  He indicated that he was treated with medication with no relief.  The examiner noted that the Veteran was diagnosed with plantar fibromatosis, degenerative joint disease of the right ankle in February 2006, and that he was given inserts for the foot and wore lace up boots for the ankle with good results.  

The VA examiner stated the Veteran's current left ankle condition was less likely as not permanently aggravated or a result of military service, including his January 1976 ankle incident.  He stated that the ankle condition was at least as likely as not the result of a 1992 injury that resulted in a fibular fracture and/or the post-service occupations from discharge to 1998 that required standing on concrete.  He reasoned that the Veteran reported no in-service treatment except a single visit with an ace wrap which did not require any duty modification.  He also noted the Veteran's report that after the 1992 ankle injury, the ankle condition never returned to the pre-injury condition.   He pointed out that significant force on the ankle structure is required to cause a fracture.  

The Veteran testified at a November 2010 Board hearing regarding his ankle condition.  He stated that ankle weakness existed since discharge from service, but that from around 1977 to 1998 he did not seek treatment for his ankle because he self-medicated.  He testified that he first sought treatment in 1998.  He denied doing any activities that would have caused blunt force trauma to his ankles.  

The Board affords the April 2010 opinion the greatest weight based on the examiner's review of the claim file, history from the Veteran, thorough examination, and well-reasoned medical opinion supported by medical literature.  Despite acknowledging the Veteran's in service ankle injury, the examiner clearly opined that he felt the Veteran's current ankle problems were not etiologically related to his in-service injury.  The examiner gave a detailed rationale for the negative opinion citing to the Veteran's self-reported injury in 1992, work history, the apparent acute nature of his in-service ankle complaints, and lack of follow care required after the Veteran's in-service ankle treatment.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered a private medical opinion stating the physician believed the Veteran had the same problem with ankle pain and swelling since service. However, the Board does not afford the medical opinion the greatest weight as there was a limited rationale provided to support such a link.  For instance, there was no discussion of the Veteran ankle injuries post-service.    

The Veteran is competent to report symptoms such as ankle pain both during and following service.  However, to the extent that he is attempting to establish an etiological link between his in-service injury and complaints and his currently diagnosed left ankle condition, he is not competent to attest to the etiology of his medical condition, as such requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of his left ankle disability are afforded little probative weight.  

Further, to the extent that the Veteran contends that his current condition has persisted since service, the Board notes that the Veteran's service treatment records do not include a diagnosis of any chronic left ankle condition.  Furthermore, a physical examination of the Veteran's lower extremity and musculoskeletal structure was reported as "normal" at separation.  This weighs against a finding of a link between the Veteran's current condition and service.  The VA medical examiner found no support for the Veteran's allegation of nexus.  

In summary, the Board has reviewed the evidence of record as a whole and considered the negative medical opinion provided by the April 2010 examiner, STRs, positive lay statements and private medical opinion provided by the Veteran. The Veteran's STRs contain an isolated instance of ankle pain while with no positive findings or ankle complaints upon exit.  The private nexus opinion can be given little probative weight due to the examiner's lack of a detailed rationale. The Veteran statements regarding the etiology of his ankle pain lack competency.  The remaining evidence including a reasoned medical opinion based on the facts reflected in the file and accepted medical knowledge is against the claim and is entitled to far greater weight.  There is no equipoise in the evidence, and no doubt to be resolved.  Service connection for an ankle condition is not warranted. 


ORDER

Entitlement to service connection for a left ankle condition is denied.  

REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the claim of entitlement for service connection for a left foot condition.  

The Veteran asserts a left foot condition onset from an injury in-service and has continued since.  See e.g., March 2015 Board hearing.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: There is evidence of a current left foot disability and the Veteran had complaints of left foot pain in service but there is insufficient evidence to decide this issue at present.  See private medical record dated July 6, 2010 and STR dated January 15, 1976.  Therefore, the appeal of the claim of entitlement to service connection for a left foot disability should be remanded so that the Veteran may be scheduled for a VA medical examination to obtain a nexus opinion.	

The Board notes the Veteran has asserted his left foot condition is secondary to his left ankle condition, however, the Veteran is not service connected for this condition.  

Accordingly, the case is REMANDED for the following action:

1.  After completion of any development deemed necessary, schedule the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any left foot condition.  The Veteran's claims file (including this remand) must be reviewed by the examiner. 

Following the review of the claims file and examination, the examiner should: 

(a) Identify all current left foot condition(s).

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's left foot condition(s), is caused by or etiologically related to active duty service.

A complete rationale must be provided for any opinion expressed.

2.  After completing the above development, ensuring that the examination reports are adequate, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issue of entitlement to service connection for a left foot condition.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


